DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/20/2022 has been entered. 

Response to Arguments

Applicant's submission filed 06/20/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejections over claims 1, 3 - 7, and 9 - 12 of record by clarifying language in the claims.  Upon further consideration, the 112 rejections over claims 2 and 8 of record have been withdrawn.  Applicant's arguments regarding claims 1 - 6 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.  Applicant's arguments regarding claims 7 - 12 have been fully considered but are not persuasive for the reasons set forth at the end of the rejections below.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Objections

Claim 8 is objected to because of the following informalities: for consistency in claim language, the phrase “high resolution” should be amended to “high-resolution” to conform with the amendment made by applicant to claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Christoforidis et al. (of record; US 2013/0295006 A1; “Christoforidis”) in view of John et al. (of record; Pars plana approach can be used for surgical injection technique, published 12/11/2015; <healio.com/news/ophthalmology/20151211/pars-plana-approach-can-be-used-for-surgical-injection-technique>, accessed 12/18/2021; 8 pages; “John”).
Christoforidis teaches a method for determining biodistribution of radiolabeled antibody (applicant’s ‘radiolabeled medicament’) comprising the steps of: injecting into the vitreous cavity of the eye of a subject a radiolabeled antibody, e.g., I-124-labeled antibody; serially imaging the eye of the subject to detect positron emission levels in the vitreous cavity of the eye over a period of time; and imaging the thyroid, central nervous system, bloodstream and elsewhere (encompasses applicant’s ‘bladder, liver, heart, spleen, renal organs, and femur bones’), of the subject to monitor accumulation of the radiolabel, e.g., the I-124 (Abstract; ¶ 0006-0010, 0012, 0016-0027, 0082-0085, 0088, 0093, and 0126; Examples 1-4; and Figs. 1-3, 5, 6, 8, 9, 11, and 12).  Intravitreal injection consisted of radiolabeled antibody placed posterior to the limbus of the eye (Examples 1-4).  The imaging is performed via PET/MRI or PET/CT, e.g., a high-end multi-detector-row CT scanner (applicant’s ‘high resolution digital PET/CT’) (¶ 0010 and 0087; and Examples 1-4).  The subject can be any mammal such as a rodent or primate, e.g., a rabbit (¶ 0012 and 0088; and Examples 1-4).
Although Christoforidis teaches that the intravitreal injection is posterior to the limbus of the eye, Christoforidis does not explicitly exemplify that the intravitreal injection is through the pars plana of the eye, as required by the claims.
John teaches therapeutic routes of drug delivery to the eye including the pars plana region, which is behind the limbus (p 1 and 6).  The pars plana approach is fast and does not require any special cannulas or learning experience (p 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the intravitreal injection in the pars plana region during the method of Christoforidis.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the pars plana region is behind the limbus, and injection is fast and does not require any special cannulas or learning experience, as suggested by John.

Claims 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christoforidis et al. (of record; US 2013/0295006 A1; “Christoforidis”) in view of John et al. (of record; Pars plana approach can be used for surgical injection technique, published 12/11/2015; <healio.com/news/ophthalmology/20151211/pars-plana-approach-can-be-used-for-surgical-injection-technique>, accessed 12/18/2021; 8 pages; “John”).
This rejection is maintained for the reasons set forth in the office action mailed 12/24/2021 and for the reasons set forth below.
Applicant argues that claim 1 as amended remains patentable over the art of record at least because the combination of Christoforidis with John does not teach, disclose, or suggest at least “... performing positron emission tomography (PET) imaging of radioactive emission of bodily parts including the subject's eye and one or more of bladder, liver, heart, spleen, renal organs, and femur bones to quantify an uptake of said medicament systemically by said bodily parts to identify systemic side effects of said uptake following said intraocularly placing” as now claimed.  
These arguments are not persuasive.  Claim 7 is an independent claim and does not depend directly or indirectly from claim 1.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific method step) are not recited in the rejected claims.  

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618